Exhibit 10.7

INCENTIVE AGREEMENT

FOR THE GRANT OF TIME-BASED RESTRICTED STOCK UNITS

UNDER THE

TIDEWATER INC. 2017 STOCK INCENTIVE PLAN

 

 

THIS AGREEMENT is effective as of March 5, 2018 (the “Date of Grant”) by and
between Tidewater Inc., a Delaware corporation (“Tidewater” and, together with
its subsidiaries, the “Company”), and John T. Rynd (the
“Employee”).  Capitalized terms used, but not defined, in this Agreement have
the respective meanings provided in the Tidewater Inc. 2017 Stock Incentive Plan
(the “Plan”).

WHEREAS, the Employee and the Company entered into an employment agreement on
February 15, 2018 (the “Employment Agreement”), in which it was agreed that the
Employee would serve as President and Chief Executive Officer of the Company
effective as of the Date of Grant; and

WHEREAS, Tidewater considers it desirable and in its best interest that the
Employee be given an added incentive to advance the interests of Tidewater in
the form of time-based restricted stock units payable in shares of common stock
of Tidewater, $0.001 par value per share (the “Common Stock”) in accordance with
the Plan and as provided in the Employment Agreement.

NOW, THEREFORE, in consideration of these premises and the mutual promises and
covenants contained in this Agreement, it is agreed by and between the parties
as follows:

I.
Restricted Stock Units

1.1Restricted Stock Units.  Effective on the Date of Grant, Tidewater hereby
grants to the Employee under the Plan a total of 43,376 time-based restricted
stock units (the “RSUs”), subject to the terms, conditions, and restrictions set
forth in the Plan and in this Agreement.  

1.2Award Restrictions.  The RSUs may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, whether voluntarily or
involuntarily.  The Employee will have no rights, including, but not limited to,
voting and dividend rights, in the shares of Common Stock underlying the RSUs
unless and until such shares are issued to the Employee, or as otherwise
provided in the Plan or this Agreement.

1.3Vesting Schedule.  The RSUs will vest in one installment on March 4, 2021
(the “Vesting Date”) provided that, except as provided in Section 1.4, the
Employee remains employed by the Company on the Vesting Date.  Upon vesting
under the terms and conditions of the Plan and this Agreement, each RSU
represents the right to receive from Tidewater one share of Common Stock, free
of any restrictions, and any amounts, securities, and property notionally
credited to the Employee’s Account (as defined in Section 2.1) with respect to
such RSU.  

 

1

--------------------------------------------------------------------------------

 

1.4Effect of Termination of Employment or a Change of Control.

(a)Upon the Employee’s death, his termination of employment due to Disability or
by the Company without Cause, or if he terminates his employment with Good
Reason (each as defined in the Employment Agreement), all RSUs will immediately
vest and pay out in shares of Common Stock.  

(b)Except as otherwise expressly provided in this Section 1.4 or as otherwise
determined by the Committee in its sole discretion, termination of employment
will result in forfeiture of all unvested RSUs unless such termination is, in
effect, a transfer of employment from one entity to another within the
Company.  

(c)In the event of a Change of Control as provided in the Plan, all RSUs will
vest immediately prior to the closing of the Change of Control.  In addition,
provided that such event qualifies as a “change of control event” under Section
409A of the Code, the RSUs will pay out in shares of Common Stock immediately
prior to the closing of the Change of Control.  

II.
Dividend Equivalents and the Issuance of Shares Upon Vesting

2.1Restricted Stock Unit Account and Dividend Equivalents.  Tidewater will
maintain an account (the “Account”) on its books in the name of the
Employee.  The Account will reflect the number of RSUs awarded to the Employee,
as such number may be adjusted under the terms of the Plan and this Agreement,
as well as any additional RSUs, cash, or other securities or property credited
as a result of dividend equivalents, administered as follows:

(a)The Account will be for recordkeeping purposes only, and no assets or other
amounts will be set aside from Tidewater’s general assets with respect to such
Account.  

(b)If Tidewater declares a cash dividend or distributes any other securities or
property to stockholders between the Date of Grant and the date the RSUs vest
and pay out under this Agreement, the Employee will be entitled to any cash,
securities, or other property (or, in the Committee’s discretion, a cash amount
equal to the fair market value of such other securities or property) that would
have been received as a dividend or distribution had the Employee’s outstanding
RSUs been shares of Common Stock as of the record date for such dividend or
distribution.  

(c)If dividends are declared and paid in the form of shares of Common Stock,
then the Employee’s Account will be credited with one additional RSU for each
share of Common Stock that would have been received as a dividend had the
Employee’s outstanding RSUs been shares of Common Stock as of the record date
for such dividend.

(d)All cash, any additional RSUs credited via dividend equivalents, and any
other securities or property credited to the Employee’s Account shall vest and
be paid out or be forfeited at the same time and on the same terms as the RSUs
to which they relate.

2.2Issuance of Shares of Common Stock.  As soon as practicable following the
date any RSUs vest under this Agreement, but no later than 30 days after such
date, the number of


2

--------------------------------------------------------------------------------

 

shares of Common Stock to which the Employee is entitled under this Agreement
will be transferred to the Employee or his or her nominee via book entry free of
restrictions or, upon the Employee’s request, Tidewater will cause a stock
certificate to be issued in the name of the Employee or his or her
nominee.  Upon issuance of such shares, the Employee is free to hold or dispose
of such shares, subject to applicable securities laws and any internal Company
policy then in effect and applicable to the Employee, such as Tidewater’s Policy
Statement on Insider Trading and Executive Stock Ownership Guidelines.

III.
Recovery Right of Tidewater

Tidewater has the right to recover any RSUs or shares of Common Stock issued
under the Plan to the Employee, if (a) the grant, vesting, or value of such
awards was based on the achievement of financial results that were subsequently
the subject of a restatement; (b) the Employee is subject to Tidewater’s
Executive Compensation Recovery Policy; (c) the Employee engaged in intentional
misconduct that caused or partially caused the need for the restatement; and (d)
the effect of the restatement was to decrease the financial results such that
such grant would not have been earned or would have had a lesser value.  The
Employee accepts the RSUs and shares of Common Stock subject to such recovery
rights of Tidewater and in the event Tidewater exercises such rights, the
Employee will promptly return the RSUs or shares of Common Stock to Tidewater
upon demand.  If the Employee no longer holds the RSUs or shares of Common Stock
at the time of demand by Tidewater, the Employee agrees to pay to Tidewater,
without interest, all cash, securities, or other assets received by the Employee
upon the sale or transfer of such shares.  Tidewater may, if it chooses, effect
such recovery by withholding from other amounts due to the Employee by the
Company.

IV.
Withholding Taxes

Notwithstanding Section 13(b) of the Plan, if the Employee is subject to Section
16 of the 1934 Act, the Committee may not disapprove of the Employee’s right to
make an Election with respect to the RSUs as provided in Section 13(a) of the
Plan.  At any time that the Employee is required to pay to the Company an amount
required to be withheld under the applicable income tax laws in connection with
the vesting and payout of the RSUs, unless the Employee has previously provided
the Company with payment of all applicable withholding taxes, Tidewater will
withhold, from the shares of Common Stock to be issued upon the vesting of the
RSUs, shares with a value equal to the maximum statutory amount required to be
withheld.  As provided in the Plan, the value of the shares to be withheld will
be based on the Fair Market Value of the Common Stock on the Tax Date.

V.
No Contract of Employment Intended

Nothing in this Agreement confers upon the Employee any right to continue in the
employment of the Company, or to interfere in any way with the right of the
Company to terminate the Employee’s employment relationship with the Company at
any time.


3

--------------------------------------------------------------------------------

 

VI.
Binding Effect

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, and successors.

VII.
Amendment, Modification or Termination

The Committee may amend, modify, or terminate any RSUs at any time prior to
vesting in any manner not inconsistent with the terms of the
Plan.  Notwithstanding the foregoing, no amendment, modification, or termination
may materially impair the rights of an Employee hereunder without the consent of
the Employee.

VIII.
Inconsistent Provisions

The RSUs granted hereby are subject to the provisions of the Plan, as in effect
on the date hereof and as it may be amended.  In the event any provision of this
Agreement conflicts with such a provision of the Plan, the Plan provision will
control.  The Employee acknowledges that a copy of the Plan was distributed to
the Employee and that the Employee was advised to review such Plan prior to
entering into this Agreement.  The Employee waives the right to claim that the
provisions of the Plan are not binding upon the Employee and the Employee’s
heirs, executors, administrators, legal representatives, and successors.

IX.
Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the State of Texas.

X.
Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, will at any time or to any extent be invalid, illegal or
unenforceable in any respect as written, the Employee and Tidewater intend for
any court construing this Agreement to modify or limit such provision so as to
render it valid and enforceable to the fullest extent allowed by law.  Any such
provision that is not susceptible of such reformation will be ignored so as to
not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, will not be affected thereby and each term and provision of this
Agreement will be valid and enforced to the fullest extent permitted by law.


4

--------------------------------------------------------------------------------

 

XI.
Electronic Delivery and Execution of Documents

11.1The Company may, in its sole discretion, deliver any documents related to
the Employee’s current or future participation in the Plan or any other equity
compensation plan of the Company by electronic means or request Employee’s
consent to the terms of an award by electronic means.  Such documents may
include the plan, any grant notice, this Agreement, the plan prospectus, and any
reports of Tidewater provided generally to Tidewater’s stockholders.  In
addition, the Employee may deliver any grant notice or award agreement to the
Company or to such third party involved in administering the applicable plan as
the Company may designate from time to time.  By accepting the terms of this
Agreement, the Employee also hereby consents to participate in such plans and to
execute agreements setting the terms of participation through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

11.2The Employee acknowledges that the Employee has read Section 11.1 of this
Agreement and consents to the electronic delivery and electronic execution of
plan documents as described in Section 11.1.  The Employee acknowledges that he
or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Employee by contacting the Company by telephone
or in writing.  

XII.
Entire Agreement; Modification

The Plan and this Agreement constitute the entire agreement between the parties
with respect to the subject matter contained in this Agreement.  This Agreement
may not be modified without the approval of the Committee and the Employee,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time. Any oral or written agreements, representations, warranties, written
inducements, or other communications with respect to the subject matter
contained in this Agreement made prior to the execution of this Agreement will
be void and ineffective for all purposes.  

* * * * * * * * * * * * *

By clicking the “Accept” button, the Employee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  The Employee has
reviewed the Plan, this Agreement, and the prospectus in their entirety and
fully understands all provisions of this Agreement.  The Employee agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

 

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS


5